RENDERED: SEPTEMBER 4, 2020; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                 NO. 2019-CA-001001-MR


KELVIN QUARLES                                                      APPELLANT



                  APPEAL FROM MCCRACKEN CIRCUIT COURT
v.              HONORABLE JAMES T. JAMESON, SPECIAL JUDGE
                           ACTION NO. 03-CR-00389



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.

GOODWINE, JUDGE: Kelvin Quarles appeals a McCracken Circuit Court order

denying his RCr1 11.42 petition for post-conviction relief. Finding no error, we

affirm.




1
    Kentucky Rules of Criminal Procedure.
                                 BACKGROUND

             At approximately 1:45 a.m. on August 29, 2003, an individual

brandishing a gun robbed the Five Star Food Mart inside a Shell gas station on

Hinkleville Road in Paducah. Within minutes of the robbery, a police officer

responded and observed a person near the food mart. He could see money in one

hand of this person and something dark in his other hand. The suspect, later

identified as Quarles, fled when the police officer approached, but was quickly

apprehended.

             After police recovered the gun and money that Quarles tried to discard

during the pursuit, they took him back to the food mart for a witness identification.

The two employees working at the time of the robbery immediately recognized

Quarles as the robber. A store surveillance camera recorded the crime.

             On October 24, 2003, a McCracken County grand jury indicted

Quarles for first-degree robbery, first-degree fleeing or evading police, possession

of a firearm by a convicted felon, and being a first-degree persistent felony

offender. Before trial, the Commonwealth dismissed the fleeing or evading police

charge and severed the firearm charge. So, Quarles was only tried on the two

remaining counts--first-degree robbery and being a first-degree persistent felony

offender. The jury convicted him of both charges.




                                         -2-
             During the penalty phase, the defendant admitted his guilt, but

indicated that he did not plead guilty because he wanted to be sentenced by a jury

instead of a judge. The jury sentenced Quarles to twenty years on the robbery

charge, which was enhanced to twenty-five years for being a first-degree persistent

felony offender. The trial court entered its final judgment on May 6, 2004.

Quarles also subsequently pleaded guilty to possession of a handgun by a

convicted felon and being a second-degree persistent felony offender. He agreed

to a fifteen-year sentence for both charges. The trial court entered its final

judgment on May 28, 2004.

             Quarles then appealed his conviction to the Kentucky Supreme Court.

Quarles v. Commonwealth, No. 2004-SC-000439-MR, 2005 WL 2323812, at *1

(Ky. Sept. 22, 2005). On appeal, the Kentucky Supreme Court affirmed all

convictions. Its Opinion became final on October 13, 2005.

             Nearly thirteen years after the Supreme Court rendered its opinion,

Quarles filed a motion to correct a clerical error in his judgment. While this

motion was pending, the trial court appointed an attorney with the Department of

Public Advocacy to represent Quarles. Through his court-appointed counsel,

Quarles filed an RCr 11.42 motion on April 22, 2019. Two weeks later, the trial

court held an evidentiary hearing and concluded Quarles’ motion was untimely. It




                                          -3-
entered an order denying the motion on May 21, 2019. Quarles appealed, and the

case is now pending before this Court.

                                   ANALYSIS

            On appeal, Quarles argues his attorney was ineffective because he

failed to properly advise him regarding the potential sentence enhancements

associated with the first-degree persistent felony offender charge. On the other

hand, the Commonwealth argues the motion was untimely filed and, thus,

procedurally time-barred.

            We do not need to reach the merits of Quarles’ appeal because we

agree with the Commonwealth, and the trial court, that Quarles’ motion was

untimely filed more than three years after the sentence was entered. Clark v.

Commonwealth, 476 S.W.3d 895, 897 (Ky. App. 2015). RCr 11.42(10) provides:

            Any motion under this rule shall be filed within three
            years after the judgment becomes final, unless the motion
            alleges and the movant proves either:

            (a) that the facts upon which the claim is predicated were
            unknown to the movant and could not have been
            ascertained by the exercise of due diligence; or

            (b) that the fundamental constitutional right asserted was
            not established within the period provided for herein and
            has been held to apply retroactively.

            If the judgment becomes final before the effective date of
            this rule, the time for filing the motion shall commence
            upon the effective date of this rule. If the motion
            qualifies under one of the foregoing exceptions to the

                                         -4-
             three year time limit, the motion shall be filed within
             three years after the event establishing the exception
             occurred. Nothing in this section shall preclude the
             Commonwealth from relying upon the defense of laches
             to bar a motion upon the ground of unreasonable delay in
             filing when the delay has prejudiced the
             Commonwealth’s opportunity to present relevant
             evidence to contradict or impeach the movant’s evidence.

             Quarles filed his motion on April 22, 2019, nearly thirteen and a half

years after his conviction became final on October 13, 2005. Based on these facts

alone, Quarles’ motion was untimely, and dismissal would be proper under RCr

11.42. But Quarles argues his untimely filing meets the criteria for RCr

11.42(10)’s exceptions to the three-year filing requirement.

             RCr 11.42(10)(a) allows an exception to the three-year filing

requirement if “the facts upon which the claim is predicated were unknown to the

movant and could not have been ascertained by the exercise of due diligence[.]”

Quarles argues his “lack of knowledge of the Persistent Felony Offender Statute”

demonstrates his entitlement to the exception. But “everyone is presumed to know

the law; therefore, ignorance of the law is not an excuse.” Department of Revenue,

Finance v. Revelation Energy, LLC, 544 S.W.3d 170, 176 (Ky. App. 2018). And

in its order, the trial court concluded that “[f]ollowing the trial in 2004, the court

sentenced [Quarles] to 25-years in prison. Therefore, the only material fact, the

duration of [Quarles’] sentence, was known upon the judgment’s finality.” Record

(R.) at 90. We agree with the trial court.

                                           -5-
             Quarles was present at his sentencing hearing. The trial court

sentenced him to twenty-five years in prison and issued an order memorializing its

decision. A minutia of diligence would have allowed Quarles to understand the

structure of his sentence. After review of the record, Quarles has failed to show

any reasons to consider the merits of his untimely attempt at post-conviction relief.

Therefore, we affirm.

                                  CONCLUSION

             After thorough review, we affirm the McCracken Circuit Court’s

order denying Quarles’ RCr 11.42 motion.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Kara Stinson Lewis                         Daniel Cameron
LaGrange, Kentucky                         Attorney General of Kentucky

                                           Ken W. Riggs
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -6-